UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2010 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 000-23970 77-0216135 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 Huntington Quadrangle, Melville, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 631-777-5188 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On November 10, 2010, the Company issued a press release announcing that it has filed a Form 12b-25 Notification of Late Filing with the U.S. Securities and Exchange Commission with regard to its Quarterly Report on Form 10-Q for the third quarter of 2010.This will allow the Company an additional five calendar days to file its Form 10-Q, which was otherwise due November 9, 2010.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release of the Company dated November 10, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 12, 2010 FALCONSTOR SOFTWARE, INC. By: /s/ James Weber Name: James Weber Title: Chief Financial Officer and Interim Chief Operating Officer Exhibit Index Exhibit No. Description Press release of the Company dated November 10, 2010.
